DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 10 December 2021.
The amendment filed 10 December 2021 does not place the application in condition for allowance.
Because new grounds of rejection are presented which were not necessitated by Applicant’s amendment, the action that follow is a Non-Final office action.
Status of Claims
Claims 1, 3, and 4 were amended in the amendment filed 10 December 2021.
Claim 2 was cancelled in the amendment filed 10 December 2021.
Claims 1 and 3-13 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 6,268,558 B1; hereinafter “Kubota”) in view of Shaikh et al. (US 3,421,943; hereinafter “Shaikh”) and Shimizu et al. (US 2012/0000512 A1; hereinafter “Shimizu”). 
Regarding claims 1 and 7, Kubota teaches a photoelectric conversion element (solar battery module; abstract, Figs. 1-5) comprising: 
a photoelectric conversion layer that has a p-type impurity region and an n-type impurity region (silicon-containing layer 3 having a pn junction, therefore p-type and n-type regions; col. 6, ll. 25-30, col. 10, ll. 20-29, and col. 21, ll. 63-col. 22, ll. 4);
an insulating layer (insulating layer 4; col. 10, ll. 20-29, and col. 21, ll. 63-col. 22, ll. 23) that overlaps with the p-type impurity region and the n-type impurity region so that the insulating layer directly contacts both the p-type impurity region and the n-type impurity region (see direct contact of insulating layer 4 with silicon layer 3 including the pn junction and thus p-type and n-type regions; Fig. 4), the insulating layer having a hole outside the p-type impurity region and the n-type impurity region in a plan view of a main surface of the photoelectric conversion layer (see multiple holes in layer device including 10a in Figs. 1-4. As the hole exists in the cross-section, it will also exist in the plan view of the main surface as claimed); 
a p-type electrode electrically connected to the p-type impurity region and an n-type electrode electrically connected to the n-type impurity region (see electrodes 8, 9 which are electrically connected to either p/n region in order for the device to function; Fig. 4 and col. 10, ll. 20-29); and 

the hole penetrating the insulating layer in a thickness direction (see Fig. 4).
Kubota is silent to the hole being a groove, and in the plan view of the main surface of the photoelectric conversion layer, the groove continuously surrounds the p-type impurity region and the n-type impurity region. Kubota teaches that the solar cell (21) includes an isolating portion surrounding the cell (Fig. 5; col. 10, ll. 46-57). 
Furthermore, Shaikh teaches solar cells (abstract). Shaikh teaches that it is desireable to isolate the contact (22) from lateral contact with the active diffused layer, where a groove or trench is used around the contact (col. 3, lines 52-66).
The devices of Kubota and Shaikh are analogous references in the field of photovoltaic cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kubota and have the isolating layer within the hole extend to surround the solar cell active region, and to completely surround the p-type and n-type active regions of the solar cell in order to isolate the contacts from lateral contact with the active layer, as taught above by Kubota and Shaikh. The modification would necessarily result in a groove completely surrounding the p-type and n-type active regions are presently claimed.
However, modified Kubota is silent to the barrier layer specifically having a lower moisture permeability than the insulating layer. The Examiner notes that Kubota teaches the barrier layer (6) is formed on the insulating layer (4; Fig. 4).
Shimizu teaches solar cells (abstract; Fig. 6). Shimizu teaches that a solar cell includes a protective layer of multiple layers, including an outer layer (i.e. nitride film 26, metal film 27), 
The devices of modified Kubota and Shimizu are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kubota and use the protective multilayer combination taught by Shimizu for improved moisture barrier performance, namely using silicon oxide (SiO) as the lower insulating layer (4 in modified Kubota) and aluminum/silicon nitride as the second layer (6 in modified Kubota above), analogous to that of Shimizu above. Additionally, the selection of known materials based upon their suitability for their intended use supports a prima facie obviousness determination (see MPEP 2143 I. B. and 2144.07). The modification would necessarily result in the insulating layer made of SiO and the barrier layer being formed of aluminum/silicon nitride, meeting the limitations of instant claim 7 and thus also be of a lower moisture permeability than SiO; see MPEP 2112.01 I. & II. 
Regarding claim 3, modified Kubota teaches the photoelectric conversion element according to claim 1, and further teaches the photoelectric conversion layer has a characteristic of an n-type semiconductor or a p-type semiconductor (silicon-containing layer 3 having a pn junction, therefore p-type and n-type regions; col. 6, ll. 25-30, col. 10, ll. 20-29, and col. 21, ll. 63-col. 22, ll. 4), and when the photoelectric conversion layer has the characteristic of the n-
Regarding claim 4, modified Kubota further teaches the groove has a first groove and a second groove located outside the first groove (see separate trenches/grooves in Fig. 4), and the photoelectric conversion layer has a characteristic of an n-type semiconductor, a p-type high-concentration doping region adjacent to the barrier layer in the first groove, and an n-type high-concentration doping region adjacent to the barrier layer in the second groove (silicon-containing layer 3 having a pn junction, therefore p-type and n-type regions reading on the  claimed “high concentration doping region[s]” and being “adjacent” to the barrier layer, broadly recited).
Regarding claim 11, modified Kubota teaches the photoelectric conversion element according to claim 1, the limitations of which are set forth above. Kubota further teaches the photoelectric conversion layer has mono-crystallinity (col. 6, ll. 25-30).
Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Shaikh and Shimizu as applied to claims 3 and 4 above, and further in view of Fujisawa et al. (US PG Publication 2002/0017655 A1; hereinafter “Fujisawa”).
Regarding claims 5 and 6, modified Kubota teaches the photoelectric conversion element according to claims 3 and 4, respectively, as set forth above. However, modified 
Fujisawa teaches photoelectric devices (abstract; Fig. 2A). Fujisawa teaches a p+ semiconductor layer surrounds the lower doped p-region extending to the plan view (see 13 surrounding layer 11) in order to form a take out portion for the p-region and isolate the junction from other elements (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kubota and include a p+ type region surrounding the p-type region in order to form a take out portion for electricity and isolate the junction from other elements. Furthermore, it would have been obvious to additionally include a n+ type region surrounding the n-type region of modified Kubota for the same reason, to form a take out portion for electricity and isolate the junction from other elements, as taught above by Fujisawa. The modification would necessarily result in the claimed high concentration p-type and n-type regions surrounding the p-type and n-type regions, respectively, in a plan view of the main surface of the device, as recited in claims 5-6.
Regarding claims 8 and 9, modified Kubota further teaches the barrier layer includes a metal material or silicon nitride (see combination above and Shimizu ¶ 0083).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Shaikh and Shimizu as applied to claim 4 above, and further in view of Rim et al. (US 2012/0247560 A1; hereinafter “Rim”).

Rim teaches solar cell devices (abstract). Rim teaches that it is known to form solar cell electrode of aluminum (¶ 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kubota and form electrodes (8, 9) of aluminum, as taught above by Rim, because the selection of a known material based upon its suitability for its intended use, in the instant case a electrodes in a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Shaikh and Shimizu as applied to claim 1 above, and further in view of Funakoshi (US 2010/0200058 A1; hereinafter “Funakoshi”).
Regarding claims 12 and 13, modified Kubota above teaches the photoelectric conversion element, which also corresponds to a photoelectric conversion module and an electronic device as claimed (see abstract). However, modified Kubota is silent to the electronic device and photoelectric conversion module including a wiring substrate provided to overlap with the photoelectric conversion element.
Funakoshi teaches solar battery modules (abstract; Fig. 9). Funakoshi teaches a wiring substrate (200) is included and overlapped with the solar cell (100) for electrical connection, to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kubota and include a wiring substrate overlapped and electrically connected with the solar cell for sealing and reliable electrical connection, as taught above by Funakoshi, and because the combination of known prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination (see MPEP 2143.01 A.).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10 December 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kubota, Shaikh, and Shimizu, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726